     Case 2:18-cv-00075-BMM-KLD Document 222 Filed 07/28/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




  PETER THOMPSON,
                                                   CV 18–75–BMM–KLD
                      Plaintiff,

        vs.                                          ORDER ADOPTING FINDINGS
                                                      AND RECOMMENDATIONS
  CITY OF BOZEMAN, a Montana                                (DOC. 200)
  Municipal Corporation, et al.,

                      Defendants.



      Plaintiff Peter Thompson filed a complaint containing various counts of

constitutional violations and torts against several defendants. The allegations

generally arise from a protracted dispute and litigation between Thompson and the

Cattail Creek Community Association (CCCA). The Court adopts the naming of

the Defendants used by the United States Magistrate Judge Kathleen DeSoto in her

Findings and Recommendations.

      Judge DeSoto issued Findings and Recommendations on several

Defendants’ motions to dismiss on June 1, 2020. (Doc. 200). The Findings and

Recommendations recommended denying Defendants’ motion to dismiss and

granting the alternative motions for a more definite statement. This Court granted

Thompson an extension of time to file objections, which he failed to do. (Doc.
     Case 2:18-cv-00075-BMM-KLD Document 222 Filed 07/28/20 Page 2 of 3



206, 211) (order granting Thompson time to file objections to Doc. 200 by July 27,

2020).

      Those portions of the findings and recommendations to which no party

objected will be reviewed for clear error. 28 U.S.C. § 636(b)(1)(A); McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981). Clear error exists if the Court is left with a “definite and firm conviction

that a mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427

(9th Cir. 2000) (citations omitted). The Court reviews the Findings and

Recommendations for clear error.

      The Magistrate Judge also correctly noted the liberality standard applied to

pro se pleadings. The Court likewise construes Thompson’s pleadings liberally

due to his status as a pro se litigant. See Erickson v. Pardus, 551 U.S. 89, 94

(2007)

      The Findings and Recommendations note that Thompson’s Amended

Complaint is lengthy and confusing, preventing the Court from being able to

determine if Thompson possess or has pled a cognizable claim for relief. (Doc.

200 at 4). Judge DeSoto concluded that the Amended Complaint fails to provide a

short and plain statement of the claims for relief. (Doc. 200 at 6). There is no

clear error in this conclusion.

                                          2
Case 2:18-cv-00075-BMM-KLD Document 222 Filed 07/28/20 Page 3 of 3



                           CONCLUSION

 IT IS HEREBY ORDERED:

 1. The Findings and Recommendations (Doc. 200) are ADOPTED IN

    FULL.

 2. Commonwealth Land Title Insurance Company (Doc. 11), Randy

    Sullivan (Doc. 34), Cattail Creek Defendants (Doc. 49), and the City of

    Bozeman Defendants’ (Doc. 71) motions to dismiss are DENIED and

    Defendants’ alternative motions for a more definite statement are

    GRANTED.

 3. Thompson shall file an amended complaint providing a more definite

    statement of no more than twenty (20) pages in length addressing all

    remaining defendants, including US Bank, and curing any other

    deficiencies noted in the Findings and Recommendations (Doc. 200) on

    or before August 11, 2020.

 DATED this 28th day of July, 2020.




                                   3
